UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7320



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY JOE MCKNIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. W. Earl Britt, Senior Dis-
trict Judge. (CR-96-20-BR)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Joe McKnight, Appellant Pro Se. Anne Margaret Hayes, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Joe McKnight seeks to appeal the district court’s order

denying his petition for a Writ of Coram Nobis under the All Writs

Act and his motion for reconsideration of the same. We construe

this petition as a motion under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), deny a certificate of appealability, and dismiss.

     In November 1996, subsequent to the enactment of the Anti-

terrorism and Effective Death Penalty Act, McKnight filed a § 2255

motion in the district court. Following the district court’s denial

of this motion, and this court’s dismissal of his appeal, McKnight

moved in this court for leave to file a subsequent § 2255 motion

under 28 U.S.C.A. § 2244 (West 1994 & Supp. 1998). We denied this

motion for failure to show either newly discovered evidence or a

new rule of constitutional law made retroactive by the Supreme

Court in accordance with the requirements of § 2255. In his present

action, McKnight concedes that he is proceeding under the All Writs

Act because a subsequent § 2255 motion is unavailable to him.

     Reviewing the record, we conclude that McKnight’s present

petition clearly sounds under § 2255 and that he could have brought

his claim in his prior § 2255 motion. Accordingly, we construe his

petition as a motion under § 2255 and hold that it was properly

denied. Likewise, because McKnight’s motion for reconsideration

raises no error, but simply takes issue with the district court’s

failure to expound upon its reasoning, we find that it too was


                                2
properly denied. We therefore deny a certificate of appealability

and dismiss. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3